Exhibit 10.8

NAC RE CORP.

1993 STOCK OPTION PLAN

1.   Purpose and Structure

            The purpose of this 1993 Stock Option Plan (the “1993 Plan”) is to
encourage and enable certain officers of NAC Re Corp. (the “Company”) and/or its
subsidiaries to acquire a proprietary interest in the Company through the
ownership of common stock of the Company. Such ownership will provide such
officers with a more direct stake in the future welfare of the Company and
encourage them to remain with the Company or a subsidiary of the Company. It is
also expected that the 1993 Plan will encourage qualified persons to seek and
accept employment with the Company and/or its subsidiaries.

            Pursuant to the 1993 Plan, certain officers will be offered the
opportunity to acquire common stock through the grant of stock options including
both “non-qualified” stock options (“NQSOs”) and “incentive stock options”
(which term, when used herein, shall have the meaning ascribed thereto by
Section 422(b) of the Internal Revenue Code of 1986, as amended [the “Code”])
(“ISOs”). In addition, the 1993 Plan provides for the granting of stock
appreciation rights (“SARs”). As used herein, the term “Options” means stock
options (including both NQSOs and ISOs) and SARs.

2.   Administration of the 1993 Plan

            The 1993 Plan shall be administered by the Committee as described in
Paragraph 3. In administering the 1993 Plan, the Committee may adopt rules and
regulations for carrying out the 1993 Plan. Any interpretation and decision with
regard to any question arising under the 1993 Plan made by the Committee shall
be final and conclusive on all participants in the 1993 Plan (“Participants”)
and all other employees of the Company or a Subsidiary. The Committee shall
determine the officers to whom, and the time or times at which, grants shall be
made, the number of Options to be included in the grants, and the number of
Options which shall be granted as NQSOs, ISOs and SARs.

3.   Committee

            The “Committee” is the Compensation Committee which shall be
appointed from time to time by the Board of Directors of the Company (the
“Board”), and shall consist of not less than three members of the Board, each of
whom shall be a “disinterested person” within the meaning set forth in the
regulations promulgated under Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). If a Committee is not established, the
Board shall perform the duties and functions ascribed to the Committee.


--------------------------------------------------------------------------------

No one shall be a participant in the 1993 Plan while serving as a member of the
Committee or for one year thereafter.

            The Board may at any time and from time to time remove any member of
the Committee, with or without cause, appoint additional members of the
Committee and fill vacancies, however caused, in the Committee. A majority of
the members of the Committee shall constitute a quorum. All determinations of
the Committee shall be made by a majority of its members. Any decision or
determination of the Committee reduced to writing and signed by all of the
members of the Committee shall be as effective as if it had been made at a
meeting duly called and held.

4.   Shares of Stock Subject to the 1993 Plan

            Except as provided in Subparagraphs 7(i) and 7(j) and Paragraph 8,
the number of shares that may be issued or transferred pursuant to the exercise
of NQSOs or ISOs granted under the 1993 Plan plus the number of shares subject
to SARs granted under the 1993 Plan shall not exceed 1,250,000 shares of the
$.10 par value common stock of the Company as constituted on December 9, 1992
(the “Common Stock”). Such shares may be authorized and unissued shares or
previously issued shares acquired or to be acquired by the Company and held in
treasury. Any shares subject to an Option, which, for any reason, expires or is
terminated unexercised may again be subject to an Option right under the 1993
Plan. Notwithstanding any other provision of the 1993 Plan and any action of the
Committee the aggregate Fair Market Value (determined at the time the ISO is
granted) of the Common Stock with respect to which ISOs are exercisable for the
first time by a participant during any calendar year (under all plans of the
Company, any Parent and any Subsidiary which provide for granting ISOs) shall
not exceed $100,000 or any other limit prescribed by the Code. If such
limitation is exceeded, such excess shall be treated as NQSOs.

5.   Eligibility

            Options may be granted only to officers of the Company or a
Subsidiary as selected by the Committee as being potential contributors to the
successful operation of the Company or a Subsidiary.

6.   Granting of Options

            All ISOs granted pursuant to the 1993 Plan shall be granted no later
than December 9, 2002. NQSOs and SARs may be granted at any time. The date of
the grant of any Option shall be the date on which the Committee authorizes the
grant of such Option. In no event shall the number of shares for which Options
may be granted to any Participant under this or any other Company option plan
exceed 10% of the total number of shares authorized to be optioned under such
plans.

-2-


--------------------------------------------------------------------------------

            No NQSO or ISO shall be granted to any individual within two years
following termination of his employment with a New York insurance company, or a
foreign insurance company qualified to do business in New York, except with the
Company or its subsidiary.

7.   Terms and Conditions of Options

            Options shall be evidenced by stock option agreements, which
agreements need not be identical and shall contain in substance the following
terms and conditions:

             (a)    Option Price.    The purchase price under each stock option
shall be 100% of the Fair Market Value of the Common Stock at the time the stock
option is granted, unless, in the case of NQSOs, otherwise determined by the
Committee, but in no event less than the par value of such Common Stock. In the
case of an ISO granted to a Participant owning more than 10% of the total
combined voting power of all classes of stock of the Company, or of its Parent
or any Subsidiary, actually or constructively under Section 424(d) of the Code
(a “10% Shareholder”), the purchase price shall not be less than 110% of the
fair market value of the Common Stock subject to the ISO at the time of its
grant.

             (b)    SARs.    Upon exercise of an SAR, the holder thereof shall
be entitled to receive from the Company consideration in an amount equal to the
product of (i) the difference between the Fair Market Value of one share of
Common Stock at the date of exercise and the Fair Market Value of one share of
Common Stock on the date the SAR was granted, and (ii) the number of shares of
Common Stock subject to the SAR, or that portion of the SAR, which is exercised.
Upon the exercise of an SAR, the holder may specify the form of consideration to
be paid to the holder, which shall be cash, Common Stock, or any combination
thereof, provided, however, that the Committee, in its sole discretion, may
decide that such consideration shall be paid in such combination of cash and
Common Stock as the Committee shall decide. Stock option agreements with respect
to SARs may provide that such SARs are automatically converted into NQSOs on the
conversion date specified by the Committee at the time of grant.

            (c)    Exercise of Options and Medium and Time of Payment.    An
Option may be exercised only by written notice of intent to exercise such Option
with respect to a specified number of shares of the Common Stock and payment to
the Company of the amount of the option price for the number of shares of the
Common Stock in the case of an exercise of a stock option. Stock purchased
pursuant to the exercise of a stock option shall at the time of purchase be paid
for in full (i) in cash, (ii) with shares of Common Stock (including restricted
stock) to be valued at the Fair Market Value thereof on the date of such
exercise, (iii) by such other means which the Committee determines to be
consistent with the purpose of the 1993 Plan and applicable law, or (iv) a
combination of the foregoing. Upon receipt of the payment, the Company shall,
without stock transfer tax to the participant or other

- 3 -


--------------------------------------------------------------------------------

person entitled to exercise the stock option, deliver to the person exercising
such option a certificate or certificates for such shares. It shall be a
condition to the performance of the Company’s obligation to issue or transfer
Common Stock upon exercise of a stock option that the person exercising the
stock option pay, or make provision satisfactory to the Company for the payment
of, any taxes (other than stock transfer taxes) which the Company is obligated
to collect with respect to the issue or transfer of Common Stock upon such
exercise. The payment of such taxes may be made by written notice to the Company
to reduce the number of shares that would otherwise be obtained upon the stock
option exercise by a number of shares having a Fair Market Value on the date of
exercise equal to the tax payment.

            The Committee may establish a program through which Participants can
borrow funds with which to purchase stock pursuant to exercise of a stock
option. Eligibility of any participant for such borrowing will be determined
solely at the discretion of the Committee. Any such loan shall bear interest at
a rate sufficient to avoid the imputation of interest under any section of the
Code.

            (d)   Exercise Period.    No Option may be exercised after 10 years
from the date it is granted. In the case of an ISO granted to a 10% Shareholder,
such ISO, by its terms shall be exercisable only within five years from the date
of grant. Options other than an ISO granted to a 10% Shareholder become
exercisable in such installments and over such time period as the Committee
shall determine at the time of grant; provided, however, that unless the
Committee shall otherwise determine, Options shall become exercisable over the
first six years after they are granted as follows: 20% of the Option shall
become exercisable at the end of the second year following the date of grant; an
additional 20% shall become exercisable at the end of the third year following
the date of grant; an additional 20% shall become exercisable at the end of the
fourth year following the date of grant; an additional 20% shall become
exercisable at the end of the fifth year following the date of grant; and the
remaining 20% shall become exercisable at the end of the sixth year following
the date of grant. Notwithstanding the prior sentence, the Committee may issue
Options with a more accelerated maturity schedule (but in no event may Options
be exercisable within 6 months of the date of grant), if the Committee believes
it will be in the best interests of the Company. Further, the right to exercise
an Option may be earlier terminated as provided in Subparagraphs 7(g)
and 7(j).

            (e)   Rights as a Stockholder.    No holder of any Option shall have
rights as a stockholder with respect to any shares issuable or transferable upon
exercise thereof until the date a stock certificate is issued for such shares.
Except as otherwise expressly provided in the 1993 Plan, no adjustment shall be
made for dividends or other rights for which the record date is prior to the
date such stock certificate is issued.

- 4 -


--------------------------------------------------------------------------------

            (f)   Non-Assignability of Options.    No Option shall be assignable
or transferable by the Participant except by will or by the laws of descent and
distribution. During the lifetime of a Participant, Options shall be exercisable
only by the Participant.

            (g)   Effect of Termination of Employment or Death.    No Option
shall be exercisable after termination of employment with the Company or a
Subsidiary, except as provided in this subparagraph. Notwithstanding the
provisions contained herein, in no event shall an Option be exercisable after 10
years from the date it is granted (or, in the case of an ISO granted to a 10%
Shareholder, after 5 years from the date it is granted). Options shall not be
affected by any change of employment so long as the Participant continues to be
employed by either the Company or a Subsidiary.

            In the event of the retirement of a Participant, or due to death or
disability of the Participant (“Retirement”), NQSOs and/or SARs or unexercised
portions thereof which were otherwise exercisable on the date of Retirement
shall expire unless exercised within five years after the date of Retirement.

            In the event of the discharge or resignation of a Participant
("Termination”), Options or unexercised portions thereof which were otherwise
exercisable on the date of Termination shall expire unless exercised within a
period of three months after the date of Termination. Notwithstanding the
foregoing, in the event of the discharge of a Participant for cause, the
Committee may, in its sole discretion, annul all of his Options, in which case
such Options, whether or not exercisable on the date of discharge, shall
terminate and be null and void.

            In the event that a Participant ceases to be an employee of the
Company or a Subsidiary for any reason, including Retirement or Termination, his
Options shall terminate and be null and void to the extent they are not
immediately exercisable on the date of Retirement or Termination.

            Notwithstanding the foregoing, the Committee may, if it determines
that to do so would be in the Company’s best interests, provide in a specific
case or cases for the exercise of NQSOs or SARs which would not otherwise be
immediately exercisable on the date of such Termination or Retirement, upon such
terms and conditions as the Committee determines to be appropriate.

            Nothing in the 1993 Plan or in any Option shall confer any right to
continue in the employ of the Company or a Subsidiary or interfere in any way
with the right of the Company or a Subsidiary to terminate the employment of the
Participant at any time.

            Notwithstanding any other provision in the 1993 Plan, ISOs will
expire unless exercised within three months of termination of employment for any
reason, except

 - 5 -


--------------------------------------------------------------------------------

in the case of termination by reason of death or permanent and total disability
(within the meaning of Section 22(e)(3) of the Code), in which case the ISO will
expire unless exercised within one year of termination.

            (h)   Leave of Absence.    In the case of a Participant on an
approved leave of absence, the Committee may, if it determines that to do so
would be in the best interests of the Company, provide in a specific case for
continuation of Options during such leave of absence, such continuation to be on
such terms and conditions as the Committee determines to be appropriate, except
that in no event shall an Option be exercisable after ten years from the date it
is granted (or, in the case of a 10% Shareholder, more than 5 years from the
date it is granted).

            (i)   Recapitalization.    In the event that dividends payable in
Common Stock during any fiscal year of the Company exceed in the aggregate five
percent (5%) of the Common Stock issued and outstanding at the beginning of the
year, or in the event there is during any fiscal year of the Company one or more
splits, subdivisions, or combinations of shares of Common Stock resulting in an
increase or decrease by more than five percent (5%) of the shares outstanding at
the beginning of the year, the number of shares available under the 1993 Plan
shall be increased or decreased proportionately, as the case may be, and the
number of shares deliverable upon the exercise thereafter of any stock option
theretofore granted shall be increased or decreased proportionately, as the case
may be, without change in the aggregate purchase price. Appropriate adjustment
shall also be made to the exercise price of any outstanding SAR and to the
number of shares considered to be subject to such SAR as is necessary to protect
the value of such SAR at the time of such dividend or other action necessitating
such adjustment. All adjustments shall be made as of the day such action
necessitating such adjustment becomes effective.

            Common Stock dividends, splits, subdivisions, or combinations during
any fiscal year which do not exceed in the aggregate five percent (5%) of the
Common Stock issued and outstanding at the beginning of such year shall be
ignored for purposes of the 1993 Plan.

            (j) Sale or Reorganization. In case the Company is merged or
consolidated with another corporation, or in case the property or stock of the
Company is acquired by another corporation, or in case of a separation,
reorganization, or liquidation of the Company, the Board, or the board of
directors of any corporation assuming the obligations of the Company hereunder,
shall either (i) make appropriate provisions for the protection of the value of
any outstanding Options by the substitution on an equitable basis of appropriate
stock of the Company, or appropriate stock of the merged, consolidated, or
otherwise reorganized corporation; provided, however, that in the case of an
ISO, any such adjustment shall be subject to the requirements of Section 424 of
the Code, and in the case of SARs, any additional adjustments to terms of the
SARs will be made as necessary to ensure that the value of any

- 6-


--------------------------------------------------------------------------------

unexercised SAR is not diminished, or (ii) give written notice to holders that
their Options will become immediately exercisable, notwithstanding any waiting
period otherwise prescribed by the Committee, and that such Options must be
exercised within sixty (60) days of the date of such notice or they will be
terminated.

            (k)   Change in Control.    Notwithstanding any other provision in
the 1993 Plan, in the event of a Change in Control, as defined below, the
Committee in its sole discretion may provide for immediate exercise, but in no
event within 6 months of the date of grant, of any or all Options which are not
yet exercisable at the time of the Change in Control and which are held by
Participants who are employed by the Company or a Subsidiary at the time of the
Change in Control. “Change in Control” is hereby defined as either (i) the
acquisition of 30% or more of the outstanding voting securities of the Company
by any person, (ii) a tender offer for Company stock or a proxy contest for the
election of directors, if, after such tender offer or proxy contest, the persons
who were directors immediately prior to such tender offer or proxy contest would
not constitute a majority of the Board, or (iii) approval by Company
stockholders of either an agreement for a transaction whereby the Company will
cease to be traded on a national securities exchange or a sale by the Company of
all or substantially all of its assets.

            (l)   General Restrictions.    Each Option granted under the 1993
Plan shall be subject to the requirement that if at any time the Board shall
determine, in its discretion, that the listing, registration or qualification of
the shares issuable or transferable upon exercise thereof upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with the granting of such Option, or the issue, transfer or purchase
of shares thereunder, such Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board. The Company shall not be obligated to sell or issue any shares of Common
Stock in any manner in contravention of the Securities Act of 1933, as amended,
or any state securities law. Unless the shares to be issued upon the exercise of
an Option by a Participant shall be registered prior to the issuance thereof
under the Securities Act of 1933, as amended, such Participant will, as a
condition of the Company’s obligation to issue such shares, be required to give
a representation in writing that he is acquiring such shares for his own account
as an investment and not with a view to, or for sale in connection with, any
distribution thereof.

            In the event of the death of a Participant, an additional condition
of exercising any Option shall be the delivery to the Company of such tax
waivers and other documents as the Committee shall determine.

- 7-


--------------------------------------------------------------------------------

            (m)   Definitions.    “Subsidiary” herein means any present or
future corporation which is or would be a “subsidiary corporation” as that term
is defined in Section 424 of the Code and “Parent” herein means any present or
future corporation which is or would be a “parent corporation” of the Company in
each case as the term is defined in Section 424 of the Code determined as if the
Company were the employer corporation of the Company.

            For purposes of the 1993 Plan, Fair Market Value shall be determined
in accordance with the Code and the regulations thereunder.

            Any references herein to sections of the Code, regulations
thereunder or rules under the Exchange Act shall also mean successor provisions
to such sections, regulations or rules.

            (n)   Construction.    Article, Section and paragraph headings have
been inserted in the Plan for convenience of reference only and are to be
ignored in any construction of the provisions hereof. If any provision of the
Plan shall be invalid or unenforceable, the remaining provisions shall
nevertheless be valid, enforceable and fully effective. The Plan shall be
construed, administered, regulated and governed by the laws of the United States
to the extent applicable, and to the extent such laws are not applicable, by the
laws of the State of Connecticut.

8.    Termination and Amendment of the 1993 Plan

            The Board shall have the right to amend, suspend, or terminate the
1993 Plan at any time; provided, however, that no such action shall affect or in
any way impair the rights of a Participant or other holder under any Option
theretofore granted under the 1993 Plan; and, provided further, unless first
duly approved by the holders of Common Stock entitled to vote thereon at a
meeting (which may be the annual meeting) duly called and held for such purpose,
except as provided in Subparagraphs 7(i) and 7(j), no amendment or change shall
be made in the 1993 Plan: (i) materially increasing the benefits accruing to
Participants under the Plan; (ii) materially increasing the number of shares of
Common Stock which may be issued under the Plan or (iii) materially modifying
the requirements as to eligibility for participation in the Plan.

9.    Restriction on Sale of Shares

            Without prior written notice to the Company, no Common Stock
acquired by a Participant upon exercise of an ISO granted hereunder shall be
disposed of by the Participant within two years from the date such ISO was
granted, nor within one year after the transfer of such stock to the
Participant; provided, however, that none of (i) a transfer from a decedent to
an estate or a transfer by bequest or inheritance; (ii) an exchange to which
Sections 354, 355, 356 or 1036 of the Code applies; (iii) a transfer between
spouses or incident to divorce as described in Section 1041(a) of the Code, or
(iv) a transfer to a

-8-


--------------------------------------------------------------------------------

trustee, receiver, or other fiduciary in any insolvency proceeding, as described
in Section 422(c)(3) of the Code, shall be deemed to be such a disposition.

10.   Effective Date of the 1993 Plan

            The 1993 Plan is effective as of December 9, 1992, the date of its
adoption by the Board, subject, however, to approval by the stockholders of the
Company within 12 months thereafter and to any requisite New York State
Department of Insurance approval; and if such approval is not obtained, the 1993
Plan shall terminate and any and all Options granted during such interim period
shall also terminate and be of no further force or effect. The 1993 Plan shall
terminate at such time as no further shares of Common Stock are available for
issue upon the exercise or transfer of Options hereunder (including shares
available due to the forfeiture or expiration of Options), or on such earlier
date as the Board may determine. Any Option outstanding at the termination date
shall remain outstanding until it has either expired by its terms or has been
exercised.

- 9 -